Citation Nr: 1816927	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to November 1, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 30 percent prior to May 13, 2016, and in excess of 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2014 and May 2016 rating decisions of the Department of Veterans Affairs (VA) in St. Louis, Missouri. 

In February 2014, the Board reopened and granted service connection claim for PTSD.  

By a September 2014 rating decision, the RO implemented the Board's grant of service connection for PTSD, and assigned it a 30 percent disability rating effective June 30, 2010.  The Veteran timely appealed this decision. 

Thereafter, by a May 2016 rating decision, the RO increased the Veteran's disability rating for PTSD to 50 percent effective May 13, 2016.  The RO also granted an earlier effective date of November 1, 2007, for the assignment of the 30 percent disability rating. 

The Board notes that although the Veteran initially indicated on his VA Form 9 that he wanted a Board hearing, he clarified in an August 2016 statement in support of claim, and February 2018 report of general information he withdraws his request.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In February 2014, the Board determined that the July 2005 and June 2006 rating decisions, which denied reopening service connection for PTSD were final.  The Veteran did not appeal this decision and it became final. 

2.  Prior to May 13, 2016, the Veteran's major depressive disorder resulted in occupational and social impairment with reduced reliability and productivity. 

3.  For the entire period on appeal, the Veteran's PTSD disability is not shown to result in occupational and social impairment, with deficiencies in most areas. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 1, 2007, for the grant of service connection for PTSD have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  Prior to May 13, 2016, the criteria for an initial 50 percent rating, but not higher, for PTSD have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  For the period on appeal from May 13, 2016, forward, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 


Earlier Effective Date Laws and Analysis

The Veteran asserts that he warrants an earlier effective date for the award of service connection for his PTSD disability.  Specifically, in his October 2014 notice of disagreement, he stated that the effective date should go back to April 2005, the date he filed one of his petitions to reopen.  

Initially, the Board notes that the evidence listed within the September 2014 rating decision includes service treatment records (STRs) received March 1, 2014.  However, this STR reference appears to be a typographical error, as the only records received on March 1, 2014, are VA treatment notes (under CAPRI).  Furthermore, there is no indication that the Veteran's STRs were incomplete or that a new request for STRs was made.  Lastly, no new STRs were associated with the claims file during the pendency of this appeal.  Accordingly, 38 C.F.R. 3.156(c) is not applicable in this case. 

The general rule with regard to the effective date to be assigned for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110 (a) (2012).  See 38 C.F.R. § 3.400. 

Further, 38 C.F.R. § 3.400 (q)(2), provides that the effective date of the grant of service connection after the receipt of new and material evidence following a final disallowance is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.

As noted above, in its February 2014 decision, the Board determined that both the July 2005 and June 2006 rating decisions, which denied reopening the Veteran's claim for service connection for PTSD were final.  The Board further found that new and material evidence has been received within a year of the February 2008 rating decision, which reopened and denied service connection for PTSD, therefore, finding that the Veteran's November 2007 petition to reopen is the date of claim for the grant of service connection for PTSD.  Although when implementing the Board's decision, the RO initially determined that effective date for the grant of service connection for PTSD was June 30, 2010, it corrected this error by issuing a retroactive grant in its May 2015 rating decision effective November 1, 2007.  The Veteran's did not appeal the Board's February 2014 decision with regards to the findings that both the July 2005 and June 2006 rating decisions were final.  Accordingly, the Board finds that its prior determination made by the February 2014 decision is final. 

As noted above, 38 C.F.R. § 3.400(q)(2), provides that the effective date of the grant of service connection after the receipt of new and material evidence following a final disallowance is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Here, the Veteran has already received an effective date of November 1, 2007, the date of his claim to reopen service connection for PTSD after the Board already determined that previous rating decisions were final.  Accordingly, an earlier effective date cannot be awarded under VA regulations. 

For these reasons, entitlement to an effective date earlier than November 1, 2007, for the award of service connection for PTSD cannot be granted, as there is nothing in the record to provide a basis to award an earlier effective date.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in case where law, as opposed to facts, is dispositive, claim should be denied or appeal terminated because of the absence of legal merit or lack of entitlement under the law).

Increased Rating - Applicable Laws and Regulations 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD - Rating Criteria

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD under DC 9411 when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so)).

In determining the level of impairment under 38 C.F.R. § 4.130, a  rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board after August 4, 2014, the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Prior to May 13, 2016 - Factual Background and Analysis

During this period on appeal, the Veteran is in receipt of an initial 30 percent disability rating for PTSD under Diagnostic Code 9411.  

Upon review of the evidence on file the Board finds that the Veteran's PTSD disability has more nearly approximated occupational and social impairment with reduced reliability and productivity, which warrants a higher rating of 50 percent during this period on appeal. 

Turning to the evidence, by a November 2007 correspondence the Veteran indicated that his PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation.  He noted that he was never suicidal, but thought about homicide sometimes.  He further reported hardly being able to sleep due to his mental condition, inability to communicate well, and panic attacks while driving.  He further noted that he gets provoked very easily and if someone does him wrong, he gets verbally abusive.  He stated that he does not have problem with personal appearance and hygiene, on the contrary, he noted hygiene and appearance were very important to him.  Lastly, he indicated that he has "worlds of acquaints and friends" who did not like his "directness" sometimes, but deal with it.  

VA treatment notes dated from November 2007 to June 2008 show reports of fear driving, continuous poor sleep, and financial stress.  The Veteran was assigned a GAF score of 60 during this period.  Thereafter in December 2008, it is indicated that the Veteran had panic attacks, though "no full blown panic attacks recently."  The Veteran denied any mood problems.  The psychiatrist noted that he had good grooming and hygiene, "fine" mood, affect with good range, no suicidal or homicidal thoughts, no hallucinations, or delusions, partial to full insight, and good judgment.  The VA psychiatrist assessed "anxiety NOS, likely panic disorder."   

VA psychiatry note dated in January 2009 indicates that the Veteran reported financial stress and frustration with the fact that he was not warranted service connection for his nervous stomach.  He further reported that this situation caused his to feel depress, but he denied any suicidal thoughts.  His affect was restricted.  The Veteran was assigned a GAF score of 55.  Additional VA treatment notes dated in March 2009 show reports of anxiety and rapid shallow breathing.  The psychiatrist noted that the Veteran had brighter affect with more smiles, perseverates less on negative aspects, and is not suicidal.  The psychiatrist continued to assign a GAF score of 55. 

VA psychiatry note dated in November 2010 indicates that the Veteran reported waking up at night with his heart pounding and feeling horrified.  Additional VA treatment notes dated from September 2009 to February 2012 show consistent assignment of a GAF score of 55 with reports of worried affect with polite smiles, euthymic mood, and increased anxiety.  

In a statement in support of claim dated in December 2013, the Veteran stated that he continuous to suffer from anxiety. 

In September 2014, the Veteran underwent a VA examination for PTSD, where he reported depression, feeling sad whenever he is not busy, anxiety, not being able to drive on the freeway, being on guard at all times, avoid going places at night, and trouble with loud noises such as thunder.  The examiner confirmed a diagnosis of PTSD and unspecified depressive disorder, but indicated that symptoms could not be differentiated, since his depression was likely a reaction of his chronic PTSD.  In terms of social impairment, the examiner noted that the Veteran had two previous marriages that ended in a divorce.  He was not married at the time of the examination, but lived with his partner for 40 years at the time.  The Veteran reported that four of his children live close by and indicated that he sees them very often.  He had one granddaughter who he did not see yet, because he broke a tooth and did not want her to see him like this.  He stated that he has friends, especially one other Veteran who he goes to Costco with, where they sit and talk.  He is also a member of his Church since 1960.  In terms of occupational impairment, the Veteran reported working for a few years after his discharge with his pre-military job at Westinghouse, worked in various jobs such as dishwashing, janitorial, and window washing, and attempted to manage buildings, but indicated that since the 1950s he hasn't really worked anywhere, just "a few little jobs here and there."   

The examiner identified PTSD symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran did not have suicidal or homicidal ideation, and there was no evidence of delusions or hallucinations.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

In his notice of disagreement (NOD) dated in October 2014, the Veteran stated that he is entitled to a 50 percent disability rating due to panic attacks more than twice weekly, difficulty understanding complex commands as a result of his panic attacks, shot and long term memory retention due to panic attacks, panic attacks that impair his judgment, and mood and motivation disturbance since leaving he military.  

After careful review of the evidence, the Board finds that a 50 percent disability rating is warranted for the entire period on appeal, specifically due to panic attacks more than once a week.  Notably, throughout this appeal period, the Veteran constantly reported panic attacks, which was confirmed by his VA mental health providers and the September 2014 VA examiner. Moreover, the GAF scores have been consistent at 55, which is generally commensurate with the symptoms listed in the VA diagnostic criteria. 

Although the Veteran in his November 2007 correspondence indicated that he sometimes had homicidal thoughts, such notation was not made at any other time during the appeal period, and was never noted by any mental health professional.  Furthermore, throughout the appeal period, the Veteran consistently denied suicidal and or homicidal thoughts.  Lastly, although the Veteran described his panic attacks as near-continuous affecting his ability to function independently, appropriately, and or effectively, the Board finds that the objective medical evidence does not support such determination.  In any case, the Veteran regularly described his panic attacks in relation to driving, and the evidence is not suggestive that such panic attacks were so severe and continuous in a way that they affected his ability to function.

The Board recognizes that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  With this in mind, the evidence shows that the Veteran's overall PTSD picture is adequately contemplated by the 50 percent rating criteria.  

Therefore, a rating of 50 percent disability rating, but not higher is warranted. 

From May 13, 2016, Forward

During this period on appeal, the Veteran is already in receipt of a 50 percent disability rating, although, as noted above, the Veteran's in his NOD specifically asked for a 50 percent disability rating, the Board considers the relevant evidence to ensure that his PTSD symptoms are contemplated by the assigned 50 percent rating. 

In May 2016, the Veteran underwent an additional VA examination to assess the severity of his PTSD.  In terms of social relationship, the examiner noted that the Veteran is in a long-term relationship of 44 years with his significant other and had four adult children with whom he maintains adequate relationship.  He also had several grandsons and a granddaughter.  The Veteran indicated that he regularly socializes with friends, and was active at his Church.  In terms of occupational impairment, the examiner noted that the Veteran has not worked since the September 2014 VA examination.  

The examiner identified PTSD symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or worklike setting.  During the examination, the Veteran had an anxious mood and congruent affect and good hygiene.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  This general description is actually in line with the diagnostic criteria for a 10 percent rating rather than the 50 percent he is already assigned and which is upheld herein. 

Upon review of the evidence on file the Board finds that the Veteran's PTSD disability has not more nearly approximated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  Notably, while the examiner identified difficulty adapting to stressful circumstances, the overall level of severity of the Veteran's PTSD was noted to be only mild.  Nevertheless, consistent with the Veteran's reports and mental health evidence throughout the entire period on appeal, the Veteran's PTSD manifested by panic attacks more than once a week, adequately contemplated by the 50 percent rating criteria.  As aforementioned, this rating is consistent with the Veteran's lay reports and his specific claim for increase as noted in his October 2014 NOD. 

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An effective date prior to November 1, 2007, for the grant of service connection for PTSD is denied.

Prior to May 13, 2016, a 50 percent rating, but no higher, is granted for PTSD, subject to the laws and regulations governing monetary benefits.

For the entire period on appeal, a disability rating in excess of 50 percent for PTSD is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


